DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (apparatus claims) and Species A (Figs. 1-9) in the reply filed on June 23, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the retracting portions" in line 1. There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ames et al. (US 2011/0034777; “Ames”), in view of Sandhu et al. (US 8668715; “Sandhu”).
In regards to claims 1, 3, 4, 15, and 17, Ames discloses a retractor system (Figs. 7-9B) comprising: first and second fixation pins ((Fig. 9A; paragraph [0031]; 40); and a retractor assembly (Fig. 8) including first and second retractor bodies (12, 14), the first retractor body including a first main panel (Fig. 9A; panel with the pin attached to it) and first and second extension panels (side panels hooked to main panel) extending from the first main panel (Fig. 9A), the second retractor body including a second main panel (panel with fastener 40) and third and fourth extension panels (side panels) extending from the second main panel (Fig. 9A), the first and second main panels including a sleeve (Figs. 10A-10C; 32) defining a bore (37) dimensioned to receive one of the first and second fixation pins (Figs. 10A-10C), the first and second retractor bodies transitionable between a first configuration (widest open they can go), and a second configuration (slightly closed to create a near 90 degree angle between main panel and side panels) in which the first and second extension panels are transverse to 
However, Ames does not show the hinges allowing the panels to substantially flatten out.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the hinge of Ames to have a wide range of motion in the same manner as Sandhu, which can allow the retractor to fold up or lay flat to be placed or stored easier (Fig. 1) and the wider spread can allow to hold more tissue back (Fig. 2).
In regards to claim 2, Ames discloses the first and second panels being slightly arced in shape so they could be generally placed parallel to one another but do to the arc they couldn’t not be parallel.
Sandhu teaches panels that are straight/flat and can be parallel to one another (Figs. 1 and 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the panels of Ames straight, as taught by Sandhu, since this is a known shape that will still allow the device to form a channel and hold back tissue (Figs. 1 and 2; abstract).
In regards to claims 12-13, Ames discloses the system as noted above. 
However, Ames does not disclose retracting portions of the panels having bores.
Sandhu teaches bores (Fig. 2; 13) on retraction portions of the extension panels (Fig. 2). Further comprising a locking arm (main panel) having an elongate member (panel body) and a peg (col. 4, lines 9-18; nipples) dimensioned to be received in overlapping bores of the retracting portions of each of the extension panels in order to 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include bores on the extension panels of Ames, as taught by Sandhu, in order to allow the extension panels to mate with the main panel (Fig. 1; col. 4, lines 9-18).
In regards to claim 14, Ames does mention making the retractor as a unitary structure (paragraph [0034]). Also, it is somewhat inherent, but if not, official notice is being taken that Ames discloses the main panel and the extension panels are together formed monolithically for each retractor body (paragraph [0033]; describes a living hinge). The thin plastic between the panels, i.e. living hinges, don’t have separate parts they are just thinned out regions of material between the parts. Furthermore, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ames et al. (US 2011/0034777; “Ames”), in view of Sandhu et al. (US 8668715; “Sandhu”), in further view of Piskun et al. (US 2008/0255519; “Piskun”).
Ames in view of Sandhu disclose the retractor system as noted above.
However, they do not disclose the main panel having a base portion and an extension portion that is more flexible than the base portion.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the different portions of the retractor of Ames in view of Sandhu, more rigid and/or flexible as taught by Piskun, in order to rigidly connect the device to the body and allow for maneuverability in the upper portion to give access to the body part (paragraph [0105]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931.  The examiner can normally be reached on M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZADE COLEY/Primary Examiner, Art Unit 3775